Citation Nr: 1137735	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  06-24 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected scar, right side of nose with acne infection. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has active service from December 1973 to December 1975, with additional unverified active service from February 1976 to February 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which assigned an increased rating of 30 percent for the Veteran's service-connected scar, right side of nose with acne infection, effective from February 9, 2005. 

The Veteran provided testimony at hearings before a Decision Review Officer (DRO) at the RO in February 2006, and before the undersigned Veterans Law Judge seated at the Board's Central Office in Washington, D.C., in March 2011.  Transcripts from both hearings are of record. 

In April 2011, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected scar, right side of nose with acne infection, and the issue of entitlement to service connection for a skin disorder of the left ear, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, at the time of the Veteran's March 2011 Board hearing, he noted both issues.  The Board does not have jurisdiction over them, and they are thus referred to the AOJ for appropriate action.  


FINDING OF FACT

During the appellate period, the Veteran's service-connected scar, right side of nose with acne infection, was manifested by:  a scar at least one-quarter inch wide at widest part; a surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypopigmented and hyperpigmented in an area exceeding 6 square inches; and skin texture abnormal in an area exceeding 6 square inches.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no higher, for service-connected scar, right side of nose with acne infection, have been met during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7 (2010), 4.118, Diagnostic Code (DC) 7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010). 

In correspondence dated in March 2005, the RO notified the Veteran of information and evidence necessary to substantiate the present claim, to include descriptions of the information and evidence that VA would seek to provide, and that which the Veteran was expected to provide. 

According to prior case law, adequate notice for an increased compensation claim also required, at a minimum, that VA notify a claimant that to substantiate his claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the claimed condition, to include the effect that worsening has on his employability and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Also, if the regulatory criteria under which the claimant was rated contained certain criteria such as a specific measurement or test result necessary to achieve a higher rating, VA was required to provide at least general notice of that requirement to the claimant.  The claimant was also to be notified of the process by which a disability rating is determined.  Vazquez, supra. 

However, the U.S. Court of Appeals for the Federal Circuit recently vacated and remanded the Vazquez decision by the Court of Appeals for Veterans Claims (Court).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Specifically, the Federal Circuit held that only "generic notice" in response to the particular type of claim is required under 38 U.S.C.A. § 5103(a), rather than "veteran-specific" notice.  Id.  With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service-connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155.  Accordingly, the Federal Circuit vacated the earlier decision insofar as it requires VA to notify a claimant of alternative diagnostic codes or potential "daily life" evidence.  Id.  

In all, the Board finds that adequate notice was provided in relation to this Veteran's claim.  Specifically, the May 206 Statement of the Case (SOC) described the process by which disability ratings are assigned, and informed the Veteran of the criteria under which the disabilities on appeal are rated.  While the May 2006 SOC was sent to the Veteran after the initial adjudication of his claim, his claim was readjudicated by an August 2011 Supplemental Statement of the Case (SSOC).  Thus, any defect with respect to the timing of the VCAA notice has been cured and the Board finds that VA has fully complied with its duty to notify the claimant. Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and related decisions. 

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.      § 3.159(c).  All identified and available post-service treatment records have been associated with the claims file.  The Veteran has been medically evaluated on two occasions in conjunction with his claim during the appellate period, and the resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist has been fulfilled. 

Additionally, the Board finds there has been substantial compliance with its April 2011 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC sought information from the Veteran as to any outstanding recent treatment records and provided the Veteran a VA examination.  The AMC later issued a SSOC in August 2011.  The Board thus finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  In light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R.     § 3.655 (2010).

Increased Disability Rating

Ratings for service-connected disabilities are determined by comparing a veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2010).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes. See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

The Veteran's service-connected scar, right side of nose with acne infection, hereafter referred to as the nasal scar, was originally rated as noncompensably disabling.  By a March 2005 rating decision, the disability rating assigned to the Veteran's nasal scarring was increased to 30 percent under DC 7800, effective February 9, 2005. 

During the pendency of this appeal for an increased rating, the criteria for evaluation of scars were amended as of October 23, 2008.  However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Here, VA received the Veteran's claim in February 2005, and he has not requested that his disability be rated under the new criteria.  Therefore, only the pre-October 2008 version of the schedular criteria is applicable in this case. 

Prior to October 2008, under DC 7800, a 10 percent disability rating was warranted for disfigurement of the head, face, or neck with one characteristic of disfigurement. A 30 percent disability was warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent disability rating was warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  A maximum disability rating of 80 percent was warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800. 

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118 are:  (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypopigmented or hyperpigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).  

Pursuant to Note 2 of DC 7800, tissue loss of the auricle is to be rated under DC 6207; and anatomical loss of the eye under DC 6201.  Pursuant to Note 3, the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  38 C.F.R. § 4.118, DC 7800, Notes 2-3 (2008).

The Board now turns to the medical and lay evidence of record.
VA treatment records dated in July 2004 indicate that the Veteran presented with chronic, dry, and hyperpigmented scarring, and butterfly-like changes over his face, not relieved with ointment.  

On VA examination in March 2005, the Veteran described his in-service skin problems and surgical treatment.  He reported that the skin on the dorsum of his peeled every few days and cracked, from time to time, with slight bleeding.  He complained that the skin on the dorsum of his nose itched, burned, and was occasionally sore to the touch.  He reported that he was currently using prescription ointment daily.  Physical examination revealed a scar on the dorsum of the nose, 2.5 cm. in length.  The examiner noted that the scar extended laterally on the right side for 1.0 cm., and on the left for 7.0 cm.  The examiner noted that the left-side of the scar extended over the left cheek and was 3.0 cm. wide at its widest margin.  He noted that there was a 3.0 cm. X 5.0 cm. oblique, dark, pigmented area just lateral to the right nostril.  He reported that the skin of the dorsum of the nose was very dark with scattered pink areas, and that the dark areas of the nose and cheeks were rough and thickened.  He reported that the nasal dorsum was slightly tender to the touch, with a slightly increased pigmentation of the right check that measured 3.0 cm. X 2.0 cm.  He reported that there was adherence of the scar to the underlying tissue over the nasal dorsum.  He reported that the scar was stable, but cracked from time to time, with bleeding.  He reported that the dark pigmented areas of the scar were elevated and the pink areas of the scar were depressed.  He reported that the scar was deep and the underlying soft tissue damage was 2.5 cm. X 3.5 cm.   He reported that there were areas of induration and inflexibility of the skin over the nasal dorsum, and some induration of the scars over the cheeks.  The examiner reported that the Veteran presented without:  atrophy, scaliness, or shininess; ulceration or breakdown; inflammation, edema, or keloid formation; gross distortion or asymmetry of any feature of the face; or abnormal movement of the facial musculature.  He reported that the scars over the Veteran's face covered approximately 2 percent of the total body surface.  He diagnosed the Veteran with severely pigmented scars of the nose and cheeks and included unretouched color photographs in the examination report.  

In a November 2005 note, the Veteran's private treatment provider reported that he had seen the Veteran for a number of years for prurigo/acne excoriée, and that the Veteran improved with medicated soaps, topical steroids, and topical antibiotics.  

VA treatment records dated in January 2005 indicate that the Veteran was very upset about his nose scarring, and that he presented with atrophic and hyperpigmented areas, with scarring, of the nose; and hyperpigmentation of the bilateral cheeks.  Treatment and evaluation of such nasal scar continued through April 2006.

The Veteran appeared before a Decision Review Officer (DRO) in February 2006.  At that time, the Veteran reported that doctors had suggested he use a lightener on the right side of his nose.  He reported that the skin on the right side of his nose was completely gone.  He asserted that there remain "holes" on the left side of his nose, from prior surgical treatment.  He reported that there were flare-ups, and that he was "to the muscle tissue".  He reported that he experienced some bleeding and itching and had to scratch dead skin.  He said that there was no blood circulation in the area whatsoever, and that eventually the rest of the skin would fall off.  

VA treatment records dated in April 2004 indicate that the Veteran complained of chronic skin lesions of the face for many years, treated with steroids and retinoids.  The Veteran reported that he noticed hyperpigmentation and has experienced pain.  

VA treatment records dated in October 2006 indicate that the Veteran complained of a reaction with a prescription ointment and sunlight during private employment in Saudi Arabia.  He reported that he experienced dryness and cracking in the dorsum of his nose.  He presented with scarring and areas of hypopigmentation and hyperpigmentation over the nasal dorsum, bilateral sidewalls, and some of the supratip.  He presented without open areas or tenderness and the examiner noted that the Veteran's nose, nasal ala, and columella were not contracted or distorted.   

VA treatment records dated in March 2010 indicate that the Veteran presented with a history of hyperpigmented scarring and atrophic area in the malar region of the face.  He presented with a butterfly pattern and atrophic scarring, with hypopigmentation and hyperpigmentation with mild erythema at the edges.  

At the time of his March 2011 Board hearing, the Veteran reported that his scar opened up into fresh ulcers on a twice-yearly basis, and that he used oral antibiotics.  He reported that he constantly used antibiotic ointment.  He reported that sometimes he got infections and didn't seek treatment.  He reported that he waited for it to go away and didn't use soap or rub it as it only got worse and swelled.  He reported that he had to use sunscreen, but that if he used too much, his skin became irritated.  The Veteran's representative asserted that the Veteran had skin with a shiny and oily texture.  

On VA examination in June 2011, the examiner reported that the Veteran presented with two areas of scarring with a maximum width of 12 cm., and a maximum length of 3 cm. over the nose, and an area on the left upper cheek that was 3 cm. X 2 cm., with a total surface area of greater than 39 square cm.  He reported that the scarring was at least 6 square inches, but less than 12 square inches.  He reported that the scar was superficial, was not painful, and had no signs of breakdown.  He reported that the Veteran presented without inflammation, edema, keloid formation, underlying soft tissue loss, induration, or inflexibility.  He reported that the Veteran's scar was elevated or depressed, but not adherent to underlying tissue.  He reported that the Veteran had no other disabling effects.  He reported that the Veteran had skin of an abnormal texture, with an area greater than 6 square inches, over the nose and cheek; and skin with hyperpigmentation and hypopigmentation, with an area greater than 6 square inches.  He reported that the Veteran's facial scarring was less than 5 percent of his exposed area.  He reported that there was gross distortion or asymmetry of the nose.  Unretouched color photographs were included in the examination report.

The Board now turns to a discussion of the appropriate disability ratings.

As discussed above, the Veteran is currently in receipt of a 30 percent disability rating for his service-connected nasal scar.  In order to achieve a higher evaluation, the evidence of record must demonstrate disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement, as is required for a 50 percent disability rating; or disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement, as is required for a maximum 80 percent disability rating.  38 C.F.R. § 4.118, DC 7800.

While the evidence of record does not describe disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, based on a longitudinal review of the evidence of record, the Board finds that the Veteran's nasal scar is productive of five characteristics of disfigurement, as is required for a 50 percent disability rating.  In this regard, the Board notes that the Veteran has asserted that he has lost nasal tissue and that there are "holes" in his nose.  However, no clinician has described such in their detailed examination reports.  There is also only clinical evidence of gross distortion of the nose.  While the Veteran's nasal scar extends to his cheeks, there is no clinical evidence that the cheeks are distorted or asymmetrical.  The fact that the evidence is silent for tissue loss or gross distortion or asymmetry of two features or paired sets of features does not preclude the Veteran from a 50 percent disability rating.  As there is evidence of five characteristics of disfigurement, further inquiry as to tissue loss or gross distortion and asymmetry not required.  

Specifically, the Board finds that the Veteran demonstrates a scar at least one-quarter inch wide at widest part, as noted on VA examinations in March 2005 and June 2011.  The Veteran demonstrates a surface contour of scar elevated or depressed on palpation, as noted on VA examinations in March 2005 and June 2011.  The Veteran demonstrates a scar adherent to underlying tissue, as noted on VA examination in March 2005.  The Veteran demonstrated skin hypopigmented and hyperpigmented in an area exceeding 6 square inches, as noted on VA examination in June 2011.  The Veteran demonstrated skin texture abnormal in an area exceeding 6 square inches, as noted on VA examination in June 2011.  Such represents the five characteristics of disfigurement the Board finds in the present case that warrants a 50 percent disability rating under DC 7800.  38 C.F.R. § 4.118, DC 7800.

There is no evidence that the Veteran's nasal scar is manifested by disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features; or with six or more characteristics of disfigurement, as is required for the maximum 80 percent disability rating.  38 C.F.R. § 4.118, DC 7800.  The Board does not find evidence of a scar 5 or more inches in length, underlying soft tissue missing in an area exceeding 6 square inches, or skin indurated and inflexible in an area exceeding 6 square inches.  While there is evidence of underlying soft tissue damage, there is no evidence that such tissue is missing.  While there is skin indurated and inflexible, there is no evidence of such in an area exceeding 6 square inches.  Further, as discussed above, there is no evidence of visible or palpable tissue loss, and there is no evidence of either gross distortion or asymmetry of any feature beyond that of the nose. 

In considering the applicability of other diagnostic codes, the Board finds that DC 7803, contemplating scars, superficial, unstable; DC 7804, contemplating scars, superficial, painful on examination; or DC 7805, contemplating scars, other, rated as limitation of motion; are not applicable in this instance, as the evidence of record, as will be discussed below, does not demonstrate such.  Specifically, the Veteran's scar has been described as deep during VA examination in March 2005 and superficial during VA examination in June 2011.  To the extent that the Veteran's scar is indeed superficial, the Board notes that there is no evidence that such is unstable or painful on examination.  Further, no limitation of motion has been found.  38 C.F.R. § 4.118, DC 7803, 7804, 7805 (2008).

The Board notes that DC 7800 requires consideration of loss of auricle under DC 6207.  In this case, however, the Veteran is not service-connected for disfigurement of the head, face, and neck, generally.  While his service-connected disability is rated under the criteria considering disfigurement of the head, face, and neck, his service-connected disability is limited to the nasal scar, which in this case, only includes his nose and adjacent cheeks.  The separate issue of entitlement to service connection for a left ear disability, to include as secondary to service-connected scar, right side of nose with acne infection, has been referred herein to the AOJ for initial adjudication.  

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the evidence of record demonstrates that during the appellate period, the Veteran's scar, right side of nose with acne infection, warrants a 50 percent disability rating, but not more. 

Lastly, in reaching the above decision, the potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the appellant, as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions regarding extraschedular ratings.  Specifically, the description of the functional effects of the Veteran's nasal scar provided by the VA and private treatment providers, as well as testimony from the Veteran at his February 2006 DRO hearing and March 2011 Board hearing, do not demonstrate symptomatology beyond that represented by the diagnostic criteria.  Thus, the Board finds that the evidence of record does not present "an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral for extraschedular rating warranted only where level of disability is not contemplated by rating schedule and disability picture exhibits other related factors showing unusual or exceptional disability picture). 











(CONTINUED ON THE NEXT PAGE)

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability rating based on unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the disability rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record demonstrates that the Veteran is employed.  Therefore, the Board finds that no further consideration of a TDIU is warranted. 


ORDER

A disability rating of 50 percent for service-connected scar, right side of nose with acne infection, is granted, subject to the laws and regulations governing monetary awards. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


